


Exhibit 10.5

 

June 16, 2004

 

Mr. John McLaughlin

 

 

Dear John:

 

The letter agreement between you and Monster Worldwide, Inc. dated September 24,
2002, as amended by the letter dated April 1, 2003 (collectively, the “Letter
Agreement”), is hereby amended as follows:

 

1.  The references to “TMP Worldwide Inc.” in the Letter Agreement are each
hereby amended to read “Monster Worldwide, Inc.”

 

2. The last sentence in Section 2 of the Letter Agreement is hereby deleted.

 

3. The reference to “period determined by subtracting from twelve months the
number of months (or portion thereof) for which you receive payment of base
salary from and after April 1, 2003” in Section 3 of the Letter Agreement is
hereby amended to read “period of nine months.”

 

4. The Letter Agreement, as amended by this agreement, is hereby ratified and
confirmed and remains in full force and effect.

 

Please sign below to indicate your agreement with the foregoing.

 

 

MONSTER WORLDWIDE, INC.

 

 

 

By:

  /s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

Title:  CEO

 

 

Accepted and Agreed:

 

 

 

  /s/ John McLaughlin

 

 

John McLaughlin

 

 
